Citation Nr: 0423134	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  04-09 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946 in the Army and from July 1947 to March 1948 in the Air 
Force.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 RO decision.  In May 2004, the 
veteran appeared at the RO and testified at a video 
conference hearing that was conducted by the undersigned 
Veterans Law Judge sitting in Washington, D.C.; a transcript 
of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if he 
is required to take further action.


REMAND

The veteran contends that he currently has PTSD that is 
related to certain experiences in service.  In particular, 
and as noted in the hearing transcript, he reports that while 
serving guard duty in France in 1944 enemy aircraft strafed 
his position.  He claims that he has a left leg scar (below 
the knee) as the result of a shrapnel wound received during a 
strafing incident. 

A review of the file shows that the veteran was evaluated at 
the VA in January 2003 and February 2003, by a psychiatrist 
and clinical psychologist, respectively.  At the first 
evaluation, the veteran alleged that he was sodomized on one 
occasion by a "buck sergeant" during boot camp in early 
1943, and that he received shrapnel in his left leg when he 
was strafed by the enemy in France (he indicated that a few 
soldiers died as a result of the strafing).  His diagnosis 
was PTSD secondary to military sexual trauma and combat.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2003).

This case, in part, relates to the sufficiency of the 
evidence corroborating the occurrence of an adequate 
"stressor" during service.  When PTSD is based on in-
service sexual assault, evidence from sources other than the 
veteran's records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence include, 
but are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
M21-1, Part III, Change 49 (February 1996) par. 5.14c; see 
also YR v. West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service sexual assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or that evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a sexual assault 
occurred.  38 C.F.R. § 3.304(f)(3).

Thus, this case is remanded to the RO to ensure that it has 
strictly complied with the above described notification 
requirements of 38 C.F.R. § 3.304(f)(3).  

Additionally, the Board notes that the RO notified the 
veteran that it was unable to verify his alleged stressful 
events due to lack of detailed information, such as names of 
persons killed, dates of the incidents (month and year), and 
places, for the claimed in-service events.  The RO has also 
noted discrepancies in the veteran's reporting of the dates 
of the claimed in-service stressors.  For example, in his 
April 2003 letter describing stressors, the veteran indicated 
that his "first bloody sight of the war" was landing in 
France four days following D-Day and seeing bodies still 
lying everywhere on the beaches.  His service personnel 
records, however, show that he did not arrive in Europe until 
August 1944.  

The veteran also submitted a notebook with a diary entry 
dated in November 1944, indicating that his left leg was hit 
with a fragment of a bullet from a strafing incident while he 
was pulling guard duty.  The veteran's representative cited 
to this record during the hearing, to corroborate the 
veteran's claimed in-service stressor resulting in the 
diagnosis of PTSD.  It is noted that the RO did not discuss 
this record in the February 2004 statement of the case and 
has not attempted to obtain corroboration of the veteran 
having been subject to enemy fire coincident with his duty 
stations/assignments.  Given the above, it appears that 
additional stressor development is indicated in this case.  
This would include obtaining corroborating evidence from the 
U.S. Armed Services Center for Unit Records Research (CURR).  

In the event stressor verification is deemed obtained, the 
Board finds that a VA examination in connection with the 
veteran's PTSD claim is in order.  Such examination should 
specifically identify the stressor(s) supporting a diagnosis 
of PTSD, if any.  

It also appears that additional VA medical records may be 
available.  At his May 2004 hearing, the veteran indicated 
that he had been seen for treatment of PTSD at the 
Fayetteville, Arkansas VA Medical Center since February 2003, 
which is the date of the most recent VA medical records 
contained in the file.  Thus, the RO should to obtain any 
pertinent updated treatment records indicated by the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the RO should 
ensure that it has completely complied 
with the notification requirements of 38 
C.F.R. § 3.304(f)(3).  In that regard, 
the RO should invite the veteran to 
submit any additional evidence in support 
of his claim for service connection for 
PTSD, to include statements from friends 
or relatives, and also invite him to 
identify potential alternative sources of 
supporting evidence regarding his alleged 
in-service stressor(s).   

2.  The RO should also contact the veteran 
with notice of the purpose of this remand 
and afford him opportunity to provide any 
additional specific information pertaining 
to alleged stressful events of service, 
particularly informing him of the 
probative value of any detailed 
information regarding dates, places, 
detailed descriptions of events, and/or 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment and any other identifying 
detail.  The veteran must be advised that 
when furnishing details of claimed 
stressful events, he must at a minimum 
specify precise dates or no more than a 
60-day time period in which the alleged 
stressor occurred.  The veteran should 
also be advised that he is free to 
identify and/or submit other information 
in support of his claim.  

3.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for PTSD.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records not 
already obtained for association with the 
claims file, to include any Fayetteville 
VA Medical Center treatment records dated 
from in or around February 2003. 

4. The RO should, in any case, send a 
report of all statements pertaining to 
stressful events provided by the veteran 
in support of his claim and all associated 
documents to the U.S. Armed Services 
Center for Unit Records Research (CURR), 
located at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  CURR 
should be requested to provide any 
information that might corroborate each of 
the veteran's alleged stressors.  
A response, negative or positive, should 
be associated with the claims file.  The 
RO should, as indicated, undertake follow-
up through appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).

5.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified, based on a review of the entire 
evidentiary record.  All credibility 
issues related to this matter should be 
addressed at that time.

6.  If and only if any stressor is 
determined to be verified, and if 
otherwise indicated by the record, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination.  
The claims folder must be provided to the 
examiner and review of such should be 
reflected in the completed examination 
report.  All necessary tests and studies 
should be accomplished.  The RO must 
specify for the VA examiner the 
stressor(s) it has determined are 
corroborated by the evidence of record and 
instruct the examiner that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner should specifically confirm 
or refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD and identify any other existing 
psychiatric disabilities.  The examiner 
should furnish an opinion as to whether it 
is more likely than not or less likely 
than not that each currently diagnosed 
psychiatric disability, to include PTSD, 
is etiologically related to the veteran's 
active service.  If PTSD is diagnosed, the 
examiner should clearly identify the 
claimed events that are considered 
stressors supporting the diagnosis, and 
the examiner should fully explain why such 
stressors are considered sufficient under 
the standards of the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  A complete 
rationale for any opinion expressed must 
be provided.

7.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for 
PTSD, based on a review of the entire 
evidentiary record.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


